Citation Nr: 1631419	
Decision Date: 08/08/16    Archive Date: 08/12/16

DOCKET NO.  13-11 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of service connection for degenerative disc disease of the lumbar spine at L5-S1 (low back condition).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bosely, Counsel





INTRODUCTION

The Veteran had active service from July 1967 to July 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran was previously denied service connection for a back condition in January 2008.  The Board does not have jurisdiction to address the merits of a previously denied claim without first determining that new and material evidence has been submitted.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 3.156(a) (2015); Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Here, the current claim is not a new claim because in his original claim the Veteran described, and VA construed, the claim as encompassing any low back condition.  See Velez v. Shinseki, 23 Vet. App. 199, 204-05 (2009).  Therefore, his current claim must be considered as a petition to reopen, and the Board has characterized the issue to reflect this jurisdictional issue.  

In his March 2013 VA Form 9, the Veteran requested the opportunity to testify at a videoconference hearing held before a Veterans Law Judge of the Board.  The hearing was scheduled for May 2016.  In September 2015, the Veteran withdrew his request.  In May 2016, prior to the hearing, the Veteran's representative again informed the Board that he wished to withdrew his request for a hearing.  He has not subsequently renewed the request.  Thus, the Board finds that the request to testify at a hearing has been withdrawn.  See 38 C.F.R. §§ 20.700, 20.702(e), 20.704(e) (2015).  


FINDING OF FACT

The evidence received since a final January 2008 rating decision denying service connection for a low back condition is cumulative and redundant of evidence of record at the time of the prior denial, does not, when considered with previous evidence of record, relate to unestablished facts necessary to substantiate the claim, or otherwise raise a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

As pertinent evidence received since the prior denial regarding the claim of service connection for a low back condition is not new and material, the criteria for reopening the claim are not met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran maintains that his prior claim of service connection for a low back condition should be reopened and adjudicated on the merits.  

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  Here, the Veteran was sent a standard comprehensive letter in February 2010, which was sent prior to the March 2010 rating decision on appeal.  Therefore, the duty is satisfied.

VA is required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d).  

VA has met the duty to assist the Veteran in the development of the claim being decided herein.  His service treatment records (STRs) have been obtained and appear to be complete.  Also, all sufficiently identified VA treatment records during the appeal period are of record.  The Veteran has not sufficiently identified any other VA medical records he desires VA to obtain.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  Otherwise, duplicate copies of his records from the Social Security Administration (SSA) were obtained, and these contain extensive private treatment records.  Those private records the Veteran has authorized VA to obtain have also been obtained.  He did not identify and authorize VA to obtain any other relevant information.  

A VA examination was not conducted.  However, the duty to provide a medical examination is not applicable under VA's duty to assist unless new and material evidence had been presented.  38 C.F.R. § 3.159(c)(4)(C)(iii); Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007).  Accordingly, the evidentiary record appears to be complete and the duty to assist has been satisfied.

II.  Analysis

A.  Applicable Law-New and Material Evidence

To reopen and review a claim that has been previously denied, new and material evidence must be submitted by or on behalf of a claimant.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  "New" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

New and material evidence is not required "as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).  "[T]he phrase 'raise a reasonable possibility of substantiating the claim' does not create a third element for new and material evidence."  Id. at 117.  Rather, it is simply "a component of the question of what is new and material evidence," and should be informed by the question of whether the evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 117-18.
B.  Discussion

(1) Finality of Prior Claims

The Veteran filed an original claim of service connection referring to the low back in December 2006.  He then submitted a statement more clearly identifying a low back condition in May 2007.  The RO deferred adjudication of this claim in a November 2007 rating decision.  A final rating decision was issued in January 2008.  The claim was denied on the basis that "[a]lthough there is a record of treatment in service for back pain, no permanent residual or chronic disability subject to service connection is shown by the service medical records or demonstrated by evidence following service."  Notably, in the same decision, service connection was granted for the specific injury of shrapnel wound with retained foreign body in the center of the back.

Later in January 2008, notification of this decision was sent to the Veteran at his last known mailing address of record, and it was not returned as undeliverable.  Accordingly, it is presumed he received it.  See 38 C.F.R. § 3.1(q) (2015); Boyd v. McDonald, 27 Vet. App. 63 (2014); Crain v. Principi, 17 Vet. App. 182, 187 (2003); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  The Veteran did not then appeal the January 2008 determination.  

Within one year of this determination, in June 2008, copies of the Veteran's SSA records were received.  Based on the current archiving of these records in the Veteran's VBMS file, it is impossible to determine if these records are exact duplicates of SSA records previously received.  However, it appears they are.  The November 2007 rating decision cites SSA "data," and this notation indicates that a copy of these records were already in evidence at that time.  Moreover, there are two copies of the exact same SSA records.  This again indicates that the records received in June 2008 were duplicate copies of the SSA records previously received.  Although SSA records include one medical record related to the Veteran's back, the June 2008 SSA records cannot be considered new and material evidence received within one year of the January 2008 rating decision because it is more likely, based on the current record, that they were not newly received in June 2008.  Thus, § 3.156(b) is not for application.

Similarly, exact duplicate copies of the Veteran's STRs were received in April 2010.  Because these STRs were previously of record, they are not official service department records that existed and had not been associated with the claims file when VA first decided the claim.  Accordingly, § 3.156(c) does not allow for reconsideration of the original claim. 
 
Thus, the January 2008 denial of the low back condition claim became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.103(f), 3.156(b)-(c), 20.200, 20.201, 20.300, 20.302, 20.1103 (2015).

(2) Evidence Previously Considered 

The pertinent evidence associated with the claims file at the time of the January 2008 rating decision consisted of his STRs, private and VA medical records, SSA records, and a January 2008 VA examination.  As cited in the rating decision, this evidence showed treatment during service in July 1968 for a back strain.  This evidence also included post-service treatment at a private emergency room in July 1996 for complaints related to the thoracic spine.  Finally, the January 2008 VA examination resulted in a negative opinion regarding the likely nexus between the current condition and the treatment during service.  

(3) Subsequent Evidence Received

The evidence associated with the claims file after January 2008 consists of duplicate copies of the Veteran's SSA records and STRs.  Also added were ongoing VA medical records.  

With regard to the SSA records and the STRs, this evidence consists of exact duplicates of evidence previously of record.  Thus, this evidence is not "new."  

With regard to the new VA medical records, they include references to the Veteran's low back condition, but do not indicate a nexus to service.  Thus, this evidence is not material to the reason the claim was last denied.  In this regard, the Veteran's representative asserted in a May 2016 brief that this evidence showed treatment for a low back condition and, therefore, the claim should be reopened under Shade.  The Board must disagree.  The prior claim was not denied because there was not a current diagnosis.  To the contrary, the January 2008 rating decision specifically cited the January 2008 VA examiner's diagnosis of "lumbar degenerative joint disease, spondylolisthesis and spondylolysis."  Thus, the existence of a current diagnosis was not an unestablished fact at the time of the January 2008 rating decision.  Thus, the current evidence showing the ongoing existence of this low back condition cannot serve as a basis for reopening the claim.  See Shade, 24 Vet. App. at 119-20.  Moreover, this evidence, when considered in the context of the evidence previously of record, could not reasonably substantiate the claim were the claim to be reopened, either by triggering the duty to assist or through consideration of an alternative theory of entitlement.  See id. at 118.  

The Veteran did not submit any new lay statements indicating a nexus to service.  In his April 2010 NOD, he submitted the duplicate copies of his STRs, and stated that he "wished to appeal [the prior] decision based on medical evidence found in my medical records."  To the extent this statement implicitly indicates a nexus between his current condition and the treatment in the (submitted) STRs, such evidence is duplicative of earlier statements, such as his May 2007 claim, and additionally written statements submitted in May 2007 and January 2008.   

Overall, the Board must conclude, even given the low threshold set forth in Shade, that the new evidence is not "material" because it does not relate to whether a current low back condition is the result of injury during service, which is the reason the claim was previously denied.  Under these, the record does not contain new and material evidence on which to reopen the claim for a low back condition.  As he has not met the threshold burden of submitting new and material evidence to reopen the previously denied claim, the benefit-of-the-doubt doctrine is not applicable, and the appeal is denied.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

ORDER

Because new and material evidence has not been received to reopen the claim of service connection for a low back disorder condition, the appeal to this extent is denied.  




____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


